Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Webman (US 2014/0195847).
In regards to claims 1, 8 and 15 taking claim 15 as exemplary Webman teaches
¶50-56 teaches that program code can be stored on computer readable medium(s) and can be executed/loaded on a data processing apparatus in order to perform a series of operations.  The instructions stored in the computer readable media can also produce an article of manufacture including instructions which implement the functions described.
a data storage system comprising a cluster of storage nodes; (¶34, fig. 1)
a data replication system implemented by the data storage system, wherein the data replication system is configured to: 
assign an associated replication journal volume to each replication component of a plurality of replication components operating on a given storage node of the data storage system, (¶200-202 teaches that replica set volumes are allocated to storage managing modules (replication components) in a balanced manner)
wherein each replication component is configured to (i) handle a portion of a replication workload which is distributed among the plurality of replication components, and to (ii) write journal data in the associated replication journal volume of the replication component, wherein the journal data is utilized to perform data replication; (¶200-202 teaches that replica set volumes are allocated to storage managing modules (replication components) in a balanced manner (i.e. each handles a portion of the replication workload, ¶25 teaches that each of the storage managing modules stores replica data of a plurality of replica sets)
perform a recovery process in response to detecting a failed replication component of the plurality of replication components, wherein in performing the recovery process, the data
replication system is configured to: designate at least one replication component of the plurality of replication components as a recovery replication component; designate the associated replication journal volume of the failed replication component as a recovery journal volume; and assign the recovery journal volume to the recovery replication component to enable the recovery replication component to recover journal data in the recovery journal volume.  (fig. 10, ¶186-189 teaches that when a failure is identified (step 902), after which the replica volume of the failed managing module (replication component) is assigned to one or more other managing modules and then the replica volume is rebuilt using a log that contains changes that had been performed in the replica volume)

In regards to claims 2 and 9 Webman further teaches	
reassigning the portion of the replication workload handled by the failed replication component to one or more replication components of the plurality of replication components;  (¶121-122 teaches that when a managing module that manages a primary replica fails, the status of a secondary replica is transitioned to the primary (i.e. the workload is reassigned)
generating a journal barrier to (i) close an associated current barrier journal of each replication component of the plurality of replication components and to (ii) open an associated new barrier journal of each replication component of the plurality of replication components; (¶128 teaches that upon a failure of a storage managing module the state is “fenced” (i.e. a journal barrier is created), as in a new state with a new generation numerator is created, such that the older generation is closed (indicating data prior to failure) and a new generation is open (tracking changes that occurred after the failure)
enabling the replication components to write new journal data associated with new replication input/output operations performed by the replication components in the associated new barrier journals.  (¶134 and fig. 9 shows that after the fencing is completed at t5 in response to the failure of managing module1 (replication component) managing VD1 (replica volume/journal), data is allowed to be written to VD1 (replica volume/journal) that is now managed by managing module2.)

In regards to claims 3, 10 and 16 Webman further teaches	
deleting the recovery journal volume after completion of the recovery process; and
reclaiming storage capacity of the deleted recovery journal volume.  (¶158-176 teaches that capacity levels are tracked for each storage managing module (replication component) and that upon completion of a migration of a VD (replica volume) from one managing module to another the free capacity can be updated (i.e. capacity is reclaimed after migration/reassignment) 

In regards to claims 4, 11 and 17 Webman further teaches	
in response to determining that the failed replication component has been restored, generating and assigning a new associated replication journal to the restored replication component.  (¶221-228 teaches that when a failed storage managing module (replication component) recovers, it can be considered a new storage managing module, at which point new VDs (replication volumes/journals) can be assigned/migrated to it to rebalance the free capacity between storage managing modules.)

In regards to claims 5, 12 and 18 Webman further teaches
in response to determining that the failed replication component has been restored before completion of the recovery process: 
generating and assigning a new associated replication journal to the restored replication component;  enabling the restored replication component to write new journal data, which is
associated with new replication input/output operations performed by the restored replication component, into the new associated replication journal; maintaining the recovery journal volume assignment to the recovery replication component to enable the recovery replication component to recover the journal data in the recovery journal volume and complete the recovery process; and deleting the recovery journal volume and reclaiming storage capacity of the deleted recovery journal volume, after completion of the recovery process.  (¶221-233 teaches multiple options on how to handle a recovered managing module and its VDs (replica volumes) depending on the state of the data on the managing module and pending state of migrating/rebuilding (i.e. before completion of the recovery process) of the VDs that it managed.  Where either the VDs can be reassigned/migrated back to the recovered managing module, and/or the recovered managing module can be treated as new capacity and new VDs (or the ones it originally managed) can be migrated to the recovered managing module as part of capacity rebalancing.) 
In regards to claims 6, 13 and 19 Webman further teaches
in response to determining that the failed replication component has been restored before completion of the recovery process: generating and assigning a new associated replication journal to the restored replication component; enabling the restored replication component to write new journal data, which is associated with new replication input/output operations performed by the restored replication component, into the new associated replication journal; reassigning the recovery journal volume to the restored replication component to
enable the restored replication component to recover remaining journal data in the recovery journal volume and complete the recovery process; and deleting the recovery journal volume and reclaiming storage capacity of the deleted recovery journal volume, after completion of the recovery process. (¶221-233 teaches multiple options on how to handle a recovered managing module and its VDs (replica volumes) depending on the state of the data on the managing module and pending state of migrating/rebuilding (i.e. before completion of the recovery process) of the VDs that it managed.  Where either the VDs can be reassigned/migrated back to the recovered managing module, and/or the recovered managing module can be treated as new capacity and new VDs (or the ones it originally managed) can be migrated to the recovered managing module as part of capacity rebalancing.) 

In regards to claims 7, 14 and 20 Webman further teaches
in response to determining that the failed replication component has been restored before completion of the recovery process: reassigning the recovery journal volume to the restored replication component to enable the restored replication component to recover remaining journal data in the recovery journal volume and complete the recovery process; and enabling the restored replication component to utilize the recovery journal volume as a replication journal volume to write new journal data associated with new replication input/output operations performed by the restored replication component.   (¶221-233 teaches multiple options on how to handle a recovered managing module and its VDs (replica volumes) depending on the state of the data on the managing module and pending state of migrating/rebuilding (i.e. before completion of the recovery process) of the VDs that it managed.  Where either the VDs can be reassigned/migrated back to the recovered managing module, and/or the recovered managing module can be treated as new capacity and new VDs (or the ones it originally managed) can be migrated to the recovered managing module as part of capacity rebalancing.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Natanzon (US 9,063,994) describes replication of distributed volumes
Kempen (US 2012/0072689) teaches data replication in a distributed data system
Narayanan (US 2016/0364158) describes methods of recovery in data centers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON W BLUST/Primary Examiner, Art Unit 2137